UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6461


ERIC M. RICHARDSON,

                Petitioner - Appellant,

          v.

WILLIAM D. QUARLES,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-01154-GLR)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric M. Richardson appeals the district court’s orders

denying   his     petition    for        a    writ    of     mandamus   and     denying

reconsideration.       We     have       reviewed      the    record    and    find   no

reversible error.         Accordingly, we grant Richardson leave to

proceed in forma pauperis and affirm for the reasons stated by

the district court.          Richardson v. Quarles, No. 1:13-cv-01154-

GLR (D. Md. filed Feb. 28, 2014 & entered Mar. 4, 2014; filed

Mar. 25, 2014 & entered Mar. 26, 2014).                       We deny Richardson’s

petition to this court for a writ of mandamus.                      We dispense with

oral   argument    because        the    facts       and   legal    contentions       are

adequately    presented      in    the       materials     before   this      court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                              2